DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 contains allowable subject matter “a sensor mount disposed within the non-rotating tube proximate to the second end of the non-rotating tube”.
In the closest prior art, Segal (U.S. Pre-Grant Publication No. 2010/0116925) teaches an apparatus comprising: a rotating shaft (20; figure 3) coupled to a set of rotor blades (12); a non-rotating tube (22) at least partially disposed within the rotating shaft (20) and coupled to the rotating shaft, wherein the non-rotating tube comprises a first end and a second end (upper end and lower end; figure 3); a sensor mount disposed proximate to the second end of the non-rotating tube; and one or more sensors attached to the sensor mount, wherein the one or more sensors detect one or more parameters associated with the rotating shaft or the set of rotor blades (sensor 14 mounted proximate the upper end of fixed shaft 22; figure 3).
However, Segal does not teach wherein the sensor or the sensor mount is disposed within the non-rotating tube. Instead, Segal explicitly teaches that the sensor is located at the blade rotating plain center (paragraph [0031]) which is not within the non-rotating tube 22. Segal further teaches the location of the sensor needs to be in the center of the blades rotating planes as the location is critical for measurement without additional irrelevant movements and acceleration effects that may cause errors (paragraph [0032]). Therefore, it would not be obvious to modify Segal relocate the sensor to be disposed within the non-rotating tube.
Lauria (U.S. Pre-Grant Publication No. 2020/0247529) is another related prior art teaching a sensor proximate the second end of a non-rotating tube (sensor 47 at an end of beta tube 100; figures 1, 2). However, Lauria also does not teach wherein the sensor is within the non-rotating tube.
Atkins (U.S. Patent No. 10,612,987) is another prior art teaching a sensor proximate the second end of a non-rotating tube (sensors 424a-c near tube 402; figures 6A, 6B). However, Atkins also does not teach wherein the sensor is within the non-rotating tube.
Gharabegian (U.S. Patent No. 10,094,138) is another prior art teaching a sensor proximate the second end of a non-rotating tube (sensor 268 at upper end of connection rod 249; figure 2A). However, Gharabegian also does not teach wherein the sensor is within the non-rotating tube.
Chapman (U.S. Patent No. 10,577,078) is another prior art teaching a sensor proximate the second end of a non-rotating tube (sensor 190 near the end of beta tube 170; figure 2). However, Chapman also does not teach wherein the sensor is within the non-rotating tube.
Kummle (U.S. Patent No. 8,123,177) is another close prior art teaching something received within the non-rotating tube proximate the second end (pin element 56 received within extension 42; figure 2). However, Kummle also does not teach wherein the sensor is within the non-rotating tube.
No prior art of record sufficiently teaches wherein a sensor or sensor mount is disposed within the non-rotating tube proximate to the second end of the non-rotating tube. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art of the record to create the claimed invention.

Claims 2-13 are also allowed by virtue of their dependency on claim 1.

Claim 14 also requires the allowable subject matter of claim 1 “a sensor mount disposed within the non-rotating tube proximate the second end of the non-rotating tube”.



Claim 26 also requires the allowable subject matter of claim 1 “a sensor mount disposed within the non-rotating tube proximate the second end of the non-rotating tube”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745